IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43244

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 753
                                               )
       Plaintiff-Respondent,                   )   Filed: December 7, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
PATRICIA GRACE WORKMAN,                        )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. George D. Carey, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Patricia Grace Workman pleaded guilty to possession of a controlled substance, felony,
I.C. § 19-2513. A plea agreement was reached where, in part, Workman would plead guilty to
possession of a controlled substance, felony, and in exchange, the State would dismiss other
charges and recommend a five-year indeterminate sentence. At the sentence hearing, the State
and Workman requested the district court impose an indeterminate five-year sentence. The
district court imposed an indeterminate five-year sentence. Workman appeals contending that
her sentence is excessive.
       The doctrine of invited error applies to estop a party from asserting an error when his or
her own conduct induces the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864

                                               1
P.2d 654, 657 (Ct. App. 1993). One may not complain of errors one has consented to or
acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131
Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short, invited errors are not reversible.
State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine applies to
sentencing decisions as well as rulings made during trial. State v. Griffith, 110 Idaho 613, 614,
716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, Workman’s judgment of conviction and sentence are affirmed.




                                               2